Exhibit 10.1

HANESBRANDS INC.

OMNIBUS INCENTIVE PLAN OF 2006



--------------------------------------------------------------------------------

CERTIFICATE

I hereby certify that the attached document is the official version of the
Hanesbrands Inc. Omnibus Incentive Plan of 2006 adopted by the Board of
Directors of the Company by resolution dated June 26, 2006 and subsequently
finalized by the duly authorized officers of the Company effective as of July 2,
2006.

Dated this 1st day of September, 2006.

 

HANESBRANDS INC.

By

 

/s/ Kevin Oliver

Its

 

Senior Vice President, Human Resources



--------------------------------------------------------------------------------

HANESBRANDS INC. OMNIBUS INCENTIVE PLAN OF 2006

1. Purpose. The purposes of the Plan are (a) to promote the interests of the
Corporation and its Subsidiaries and its stockholders by strengthening the
ability of the Corporation and its Subsidiaries to attract and retain highly
competent officers and other key employees, and (b) to provide a means to
encourage Stock ownership and proprietary interest in the Corporation. The Plan
is intended to provide Plan Participants with forms of long-term incentive
compensation that are not subject to the deduction limitation rules prescribed
under Code Section 162(m), and should be construed to the extent possible as
providing for remuneration which is “performance-based compensation” within the
meaning of Code Section 162(m) and the regulations promulgated thereunder.

2. Definitions. Where the context of the Plan permits, words in the masculine
gender shall include the feminine gender, the plural form of a word shall
include the singular form, and the singular form of a word shall include the
plural form. Unless the context clearly indicates otherwise, the following terms
shall have the following meanings:

 

  (a) Award means the grant of incentive compensation under this Plan to a
Participant.

 

  (b) Board means the board of directors of the Corporation.

 

  (c) Change of Control means:

 

  (i) upon the acquisition by any individual, entity or group, including any
Person, of beneficial ownership (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of 20% or more of the combined voting
power of the then outstanding capital stock of the Corporation that by its terms
may be voted on all matters submitted to stockholders of the Corporation
generally (“Voting Stock”); provided, however, that the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Corporation (excluding any acquisition resulting from the exercise of a
conversion or exchange privilege in respect of outstanding convertible or
exchangeable securities unless such outstanding convertible or exchangeable
securities were



--------------------------------------------------------------------------------

acquired directly from the Corporation); (B) any acquisition by the Corporation;
(C) any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation;
or (D) any acquisition by any corporation pursuant to a reorganization, merger
or consolidation involving the Corporation, if, immediately after such
reorganization, merger or consolidation, each of the conditions described in
clauses (A), (B) and (C) of subsection (ii) below shall be satisfied; and
provided further that, for purposes of clause (B) above, if (1) any Person
(other than the Corporation or any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any corporation controlled by the
Corporation) shall become the beneficial owner of 20% or more of the Voting
Stock by reason of an acquisition of Voting Stock by the Corporation, and
(2) such Person shall, after such acquisition by the Corporation, become the
beneficial owner of any additional shares of the Voting Stock and such
beneficial ownership is publicly announced, then such additional beneficial
ownership shall constitute a Change in Control; or

 

  (ii) upon the consummation of a reorganization, merger or consolidation of the
Corporation, or a sale, lease, exchange or other transfer of all or
substantially all of the assets of the Corporation; excluding, however, any such
reorganization, merger, consolidation, sale, lease, exchange or other transfer
with respect to which, immediately after consummation of such transaction:
(A) all or substantially all of the beneficial owners of the Voting Stock of the
Corporation outstanding immediately prior to such transaction continue to
beneficially own, directly or indirectly (either by remaining outstanding or by
being converted into voting securities of the entity resulting from such
transaction), more than 50% of the combined voting power of the voting
securities of the entity resulting from such transaction (including, without
limitation, the Corporation or an entity

 

- 2 -



--------------------------------------------------------------------------------

which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s property or assets, directly or
indirectly) (the “Resulting Entity”) outstanding immediately after such
transaction, in substantially the same proportions relative to each other as
their ownership immediately prior to such transaction; and (B) no Person (other
than any Person that beneficially owned, immediately prior to such
reorganization, merger, consolidation, sale or other disposition, directly or
indirectly, Voting Stock representing 20% or more of the combined voting power
of the Corporation’s then outstanding securities) beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the then outstanding
securities of the Resulting Entity; and (C) at least a majority of the members
of the board of directors of the entity resulting from such transaction were
Initial Directors of the Corporation at the time of the execution of the initial
agreement or action of the Board authorizing such reorganization, merger,
consolidation, sale or other disposition; or

 

  (iii) upon the approval of a plan of complete liquidation or dissolution of
the Corporation; or

 

  (iv) when the Initial Directors cease for any reason to constitute at least a
majority of the Board.

 

  (d) Code means the Internal Revenue Code of 1986, as amended.

 

  (e) Committee means the Compensation and Benefits Committee of the Board;
provided that the Compensation and Benefits Committee of the Board of Directors
of the Sara Lee Corporation shall serve as the Committee under the Plan for as
long as the Corporation is wholly-owned by Sara Lee Corporation.

 

  (f) Corporation means Hanesbrands Inc., a Maryland corporation, or any
successor thereto.

 

- 3 -



--------------------------------------------------------------------------------

  (g) Covered Employees means covered employees within the meaning of Code
Section 162(m).

 

  (h) Deferred Stock Unit (“DSU”) means a vested right to a future award of
Stock granted pursuant to section 10 below.

 

  (i) Exchange Act means the Securities Exchange Act of 1934, as amended.

 

  (j) Fair Market Value means the fair market value of Stock determined at any
time in such manner as the Committee may deem equitable, or as required by
applicable law or regulation.

 

  (k) Incentive Stock Options means a Stock Option designed to meet the
requirements of Code Section 422 or any successor law.

 

  (l) Initial Directors means those individuals initially appointed as the
directors of the Corporation once it ceased to be wholly-owned by Sara Lee
Corporation; provided, however, that any individual who becomes a director of
the Corporation at or after the first annual meeting of stockholders of the
Corporation whose election, or nomination for election by the Corporation’s
stockholders, was approved by the vote of at least a majority of the Initial
Directors then comprising the Board (or by the nominating committee of the
Board, if such committee is comprised of Initial Directors and has such
authority) shall be deemed to have been an Initial Director; and provided
further, that no individual shall be deemed to be an Initial Director if such
individual initially was elected as a director of the Corporation as a result
of: (i) an actual or threatened solicitation by a Person (other than the Board)
made for the purpose of opposing a solicitation by the Board with respect to the
election or removal of directors; or (ii) any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person (other than
the Board).

 

- 4 -



--------------------------------------------------------------------------------

  (m) Nonqualified Stock Option means a Stock Option that is not an Incentive
Stock Option.

 

  (n) Participant means (i) an employee of the Corporation or its Subsidiaries;
or (ii) a non-employee director of the Corporation designated by the Committee
as eligible to receive an Award under the Plan.

 

  (o) Performance Cash Awards means cash incentives subject to the satisfaction
of long-term Performance Criteria and granted pursuant to section 12 below.

 

  (p) Performance Criteria means business criteria within the meaning of Code
Section 162(m), including, but not limited to: revenue; revenue growth; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings per share; operating income; pre-or after-tax income; net
operating profit after taxes; economic value added (or an equivalent metric);
ratio of operating earnings to capital spending; cash flow (before or after
dividends); cash-flow per share (before or after dividends); net earnings; net
sales; sales growth; share price performance; return on assets or net assets;
return on equity; return on capital (including return on total capital or return
on invested capital); cash flow return on investment; total shareholder return;
improvement in or attainment of expense levels; and improvement in or attainment
of working capital levels or Performance Criteria. Any Performance Criteria may
be used to measure our performance as a whole or any of our business units and
may be measured relative to a peer group or index.

 

  (q) Performance Period means the period as designated by the Committee with a
minimum of one year and a maximum of five years.

 

  (r) Performance Shares means Awards subject to the satisfaction of long-term
Performance Criteria and granted pursuant to section 11 below.

 

- 5 -



--------------------------------------------------------------------------------

  (s) Person means any individual, entity or group, including any “person”
within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act.

 

  (t) Plan means the Hanesbrands Omnibus Incentive Plan of 2006.

 

  (u) Restricted Stock means Stock subject to a vesting condition specified by
the Committee in an Award in accordance with section 9 below.

 

  (v) Resulting Entity means the entity resulting from a transaction (including,
without limitation, the Corporation or an entity which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s property or assets, directly or indirectly).

 

  (w) RSU means a restricted stock unit providing a Participant with the right
to receive Stock at a date on or after vesting in accordance with the terms of
such grant and/or upon the attainment of Performance Criteria specified by the
Committee in the Award in accordance with section 9 below.

 

  (x) SAR means a stock appreciation right granted pursuant to section 8 below.

 

  (y) Stock means a share of common stock of the Corporation that, by its terms,
may be voted on all matters submitted to stockholders of the Corporation
generally.

 

  (z) Stock Option means the right to acquire shares of Stock at a certain price
that is granted pursuant to section 7 below. The term Stock Option includes both
Incentive Stock Options and Nonqualified Stock Options.

 

  (aa) Subsidiary or Subsidiaries means any corporation or entity of which the
Corporation owns directly or indirectly, at least 50% of the total voting power
or in which it has at least a 50% economic interest, and which is authorized to
participate in the Plan.

 

- 6 -



--------------------------------------------------------------------------------

3. Administration. The Plan will be administered by the Committee consisting of
two or more directors of the Corporation as the Board may designate from time to
time, each of whom shall satisfy such requirements as:

 

  (a) the Securities and Exchange Commission may establish for administrators
acting under plans intended to qualify for exemption under Rule 16b-3 or its
successor under the Exchange Act;

 

  (b) the New York Stock Exchange may establish pursuant to its rule-making
authority; and

 

  (c) the Internal Revenue Service may establish for outside directors acting
under plans intended to qualify for exemption under Code Section 162(m).

The Committee shall have the discretionary authority to construe and interpret
the Plan and any Awards granted thereunder, to establish and amend rules for
Plan administration, to change the terms and conditions of Awards at or after
grant (subject to the provisions of section 20 below), to correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any Award
granted under the Plan, and to make all other determinations which it deems
necessary or advisable for the administration of the Plan.

Awards under the Plan to a Covered Employee may be made subject to the
satisfaction of one or more Performance Criteria. Performance Criteria shall be
established by the Committee for a Participant (or group of Participants) no
later than ninety (90) days after the commencement of each Performance Period
(or the date on which 25% of the Performance Period has elapsed, if earlier).
The Committee may select one or more Performance Criteria and may apply those
Performance Criteria on a corporate-wide or division/business segment basis;
provided, however, that the Committee may not increase the amount of
compensation payable to a Covered Employee upon the satisfaction of Performance
Criteria.

The Committee or the Board may authorize one or more officers of the Corporation
to select employees to participate in the Plan and to determine the number and
type of Awards to be granted to such Participants, except with respect to Awards
to officers subject to Section 16 of

 

- 7 -



--------------------------------------------------------------------------------

the Exchange Act, or to non-employee directors of the Corporation, or to
officers who are, or who are reasonably expected to be, Covered Employees. Any
reference in the Plan to the Committee shall include such officer or officers.

The determinations of the Committee shall be made in accordance with their
judgment as to the best interests of the Corporation and its stockholders and in
accordance with the purposes of the Plan. Any determination of the Committee
under the Plan may be made without notice or meeting of the Committee, if in
writing signed by all the Committee members.

4. Participants. Participants may consist of all employees of the Corporation
and its subsidiaries and all non-employee directors of the Corporation;
provided, however, the following individuals shall be excluded from
participation in the Plan: (a) contract labor; (b) employees whose base wage or
base salary is not processed for payment by the payroll department of the
Corporation or any subsidiary; and (c) any individual performing services under
an independent contractor or consultant agreement, a purchase order, a supplier
agreement or any other agreement that the Corporation enters into for service.
Designation of a Participant in any year shall not require the Committee to
designate that person to receive an Award in any other year or to receive the
same type or amount of Award as granted to the Participant in any other year or
as granted to any other Participant in any year. The Committee shall consider
all factors that it deems relevant in selecting Participants and in determining
the type and amount of their respective Awards.

5. Shares Available under the Plan. There is hereby reserved for issuance under
the Plan an aggregate of 13,105,000 shares of Stock. Stock covered by an Award
granted under the Plan shall not be counted as used unless and until actually
issued and delivered to a Participant. Accordingly, if there is (a) a lapse,
expiration, termination or cancellation of any Stock Option or other Award
outstanding under this Plan prior to the issuance of Stock thereunder or (b) a
forfeiture of any shares of Restricted Stock or Stock subject to Awards granted
under this Plan prior to vesting, then the Stock subject to these Stock Options
or other Awards shall be added to the Stock available for Awards under the Plan.
In addition, any Stock covered by an SAR (including an SAR settled in Stock
which the Committee, in its discretion, may substitute for an outstanding Stock
Option) shall be counted as used only to the extent Stock is

 

- 8 -



--------------------------------------------------------------------------------

actually issued to the Participant upon exercise of the right. Finally, any
Stock exchanged by an optionee as full or partial payment of the exercise price
under any Stock Option exercised under the Plan, any Stock retained by the
Corporation to comply with applicable income tax withholding requirements, and
any Stock covered by an Award which is settled in cash, shall be added to the
Stock available for Awards under the Plan. All Stock issued under the Plan may
be either authorized and unissued Stock or issued Stock reacquired by the
Corporation. All of the available Stock may, but need not, be issued pursuant to
the exercise of Incentive Stock Options; provided, however, notwithstanding a
Stock Option’s designation, to the extent that Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year with
respect to Stock whose aggregate Fair Market Value exceeds $100,000, such Stock
Options shall be treated as Nonqualified Stock Options. No Participant may
receive in any calendar year Awards relating to more than 2 million shares of
Stock. The Stock reserved for issuance and the other limitations set forth above
shall be subject to adjustment in accordance with section 15 hereto.

6. Types of Awards, Payments, and Limitations. Awards under the Plan shall
consist of Stock Options, SARs, Restricted Stock, RSUs, DSUs, Performance
Shares, Performance Cash Awards, and other Stock or cash Awards, all as
described below. Payment of Awards may be in the form of cash, Stock, other
Awards or combinations thereof as the Committee shall determine, and with the
expectation that any Award of Stock shall be styled to preserve such
restrictions as it may impose. The Committee, either at the time of grant or by
subsequent amendment, and subject to the provisions of sections 20 and 21
hereto, may require or permit Participants to elect to defer the issuance of
Stock or the settlement of Awards in cash under such rules and procedures as the
Committee may establish under the Plan.

The Committee may provide that any Awards under the Plan earn dividends or
dividend equivalents and interest on such dividends or dividend equivalents.
Such dividends or dividend equivalents may be paid currently or may be credited
to a Participant’s Plan account and are subject to the same vesting or
Performance Criteria as the underlying Award. Any crediting of dividends or
dividend equivalents may be subject to such restrictions and conditions as the
Committee may establish, including reinvestment in additional Stock or Stock
equivalents.

 

- 9 -



--------------------------------------------------------------------------------

Awards shall be evidenced by an agreement that sets forth the terms, conditions
and limitations of such Award. Such terms may include, but are not limited to,
the term of the Award, the provisions applicable in the event the Participant’s
employment terminates, and the Corporation’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind any Award including
without limitation the ability to amend such Awards to comply with changes in
applicable law. An Award may also be subject to other provisions (whether or not
applicable to similar Awards granted to other Participants) as the Committee
determines appropriate, including provisions intended to comply with federal or
state securities laws and stock exchange requirements, understandings or
conditions as to the Participant’s employment, requirements or inducements for
continued ownership of Stock after exercise or vesting of Awards, or forfeiture
of Awards in the event of termination of employment shortly after exercise or
vesting, or breach of noncompetition or confidentiality agreements following
termination of employment.

The Committee may make retroactive adjustments to and the Participant shall
reimburse to the Corporation any cash or equity based incentive compensation
paid to the Participant where such compensation was predicated upon achieving
certain financial results that were substantially the subject of a restatement,
and as a result of the restatement it is determined that the Participant
otherwise would not have been paid such compensation, regardless of whether or
not the restatement resulted from the Participant’s misconduct. In each such
instance, the Corporation will, to the extent practicable, seek to recover the
amount by which the Participant’s cash or equity based incentive compensation
for the relevant period exceeded the lower payment that would have been made
based on the restated financial results. The Corporation will, to the extent
permitted by governing law, require reimbursement of any cash or equity based
incentive compensation paid to any named executive officer (for purposes of this
policy “named executive officers” has the meaning given that term in
Item 402(a)(3) of Regulation S-K under the Securities Exchange Act of 1934)
where: (i) the payment was predicated upon the achievement of certain financial
results that were subsequently the subject of

 

- 10 -



--------------------------------------------------------------------------------

a substantial restatement, and (ii) in the Committee’s view the officer engaged
in fraud or misconduct that caused or partially caused the need for the
substantial restatement. In each instance described above, the Corporation will,
to the extent practicable, seek to recover the described cash or equity based
incentive compensation for the relevant period, plus a reasonable rate of
interest.

Measurement of the attainment of Performance Criteria may exclude, if the
Committee provides in an Award agreement, impact of charges for restructurings,
discontinued operations, extraordinary items and other unusual or non-recurring
items, and the cumulative effects of tax or accounting changes, each as defined
by Generally Accepted Accounting Principles and as identified in the financial
statements, in the notes to the financial statements, in the Management’s
Discussion and Analysis section of the financial statements, or in other
Securities and Exchange Commission filings.

The Committee, in its sole discretion, may require a Participant to have amounts
or Stock that otherwise would be paid or delivered to the Participant as a
result of the exercise or settlement of an Award under the Plan credited to a
deferred compensation or stock unit account established for the Participant by
the Committee on the Corporation’s books of account. In addition, the Committee
may permit Participants to defer the receipt of payments of Awards pursuant to
such rules, procedures or programs as may be established for purposes of this
Plan.

The Committee need not require the execution of any such agreement by a
Participant. Acceptance of the Award by the respective Participant shall
constitute agreement by the Participant to the terms of the Award.

7. Stock Options. Stock Options may be granted to Participants, at any time as
determined by the Committee. The Committee shall determine the number of shares
subject to each Stock Option and whether the Stock Option is an Incentive Stock
Option. The exercise price for each Stock Option shall be determined by the
Committee but shall not be less than 100% of the Fair Market Value of the Stock
on the date the Stock Option is granted unless the Stock Option is a substitute
or assumed Stock Option granted pursuant to section 16 hereto. Each Stock Option
shall expire at such time as the Committee shall determine at the time of grant.
Stock

 

- 11 -



--------------------------------------------------------------------------------

Options shall be exercisable at such time and subject to such terms and
conditions as the Committee shall determine; provided, however, that no Stock
Option shall be exercisable later than the tenth anniversary of its grant. The
exercise price, upon exercise of any Stock Option, shall be payable to the
Corporation in full by: (a) cash payment or its equivalent; (b) tendering
previously acquired Stock purchased on the open market having a Fair Market
Value at the time of exercise equal to the exercise price or certification of
ownership of such previously-acquired Stock; (c) to the extent permitted by
applicable law, delivery of a properly executed exercise notice, together with
irrevocable instructions to a broker to promptly deliver to the Corporation the
amount of sale proceeds from the Stock Option shares or loan proceeds to pay the
exercise price and any withholding taxes due to the Corporation; and (d) such
other methods of payment as the Committee, in its discretion, deems appropriate.
In no event shall the Committee cancel any outstanding Stock Option with an
exercise price greater than the then current Fair Market Value of the Stock for
the purpose of reissuing any other Award to the Participant at a lower exercise
price nor reduce the exercise price of an outstanding Stock Option without
stockholder approval. Reload options are not permitted.

8. Stock Appreciation Rights. SARs may be granted to Participants at any time as
determined by the Committee. Notwithstanding any other provision of the Plan,
the Committee may, in its discretion, substitute SARs which can be settled only
in Stock for outstanding Stock Options. The grant price of a substitute SAR
shall be equal to the exercise price of the related Stock Option and the
substitute SAR shall have substantive terms (e.g., duration) that are equivalent
to the related Stock Option. The grant price of any other SAR shall be equal to
the Fair Market Value of the Stock on the date of its grant unless the SARs are
substitute or assumed SARs granted pursuant to section 16 hereto. An SAR may be
exercised upon such terms and conditions and for the term the Committee in its
sole discretion determines; provided, however, that the term shall not exceed
the Stock Option term in the case of a substitute SAR or ten years in the case
of any other SAR, and the terms and conditions applicable to a substitute SAR
shall be substantially the same as those applicable to the Stock Option which it
replaces. Upon exercise of an SAR, the Participant shall be entitled to receive
payment from the Corporation in an amount determined by multiplying (a) the
difference between the Fair Market Value of a share of Stock on the date of
exercise and the grant price of the SAR by (b) the number of shares with

 

- 12 -



--------------------------------------------------------------------------------

respect to which the SAR is exercised. The payment may be made in cash or Stock,
at the discretion of the Committee, except in the case of a substitute SAR
payment which may be made only in Stock. In no event shall the Committee cancel
any outstanding SAR with an exercise price greater than the then current Fair
Market Value of the Stock for the purpose of reissuing any other Award to the
Participant at a lower grant price nor reduce the grant price of an outstanding
SAR without stockholder approval.

9. Restricted Stock and RSUs. Restricted Stock and RSUs may be awarded or sold
to Participants under such terms and conditions as shall be established by the
Committee. Restricted Stock and RSUs shall be subject to such restrictions as
the Committee determines, including, without limitation, any of the following:

 

  (a) a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance for a specified period;

 

  (b) a requirement that the holder forfeit (or in the case of Stock or RSUs
sold to the Participant, resell to the Corporation at cost) such Stock or RSUs
in the event of termination of employment during the period of restriction; and

 

  (c) the attainment of Performance Criteria.

All restrictions shall expire at such times as the Committee shall specify, but
generally shall require the Participant to complete three years of service to
fully vest in the Award.

10. DSUs. DSUs provide a Participant a vested right to receive Stock in lieu of
other compensation at termination of employment or service or at a specific
future designated date.

11. Performance Shares. The Committee shall designate the Participants to whom
Performance Shares are to be awarded and determine the number of shares, the
length of the Performance Period and the other terms and conditions of each such
Award; provided the stated Performance Period will not be less than 12 months
and to the extent the Award is designed to constitute performance-based
compensation under Code Section 162(m), Performance Criteria shall be
established within 90 days of the period of service to which the Performance
Criteria relate has elapsed. Each Award of Performance Shares shall entitle the
Participant to a payment in the form of Stock upon the attainment of Performance
Criteria and other terms and conditions specified by the Committee.

 

- 13 -



--------------------------------------------------------------------------------

Notwithstanding satisfaction of any Performance Criteria, the number of shares
issued under a Performance Shares Award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
number of shares earned upon satisfaction of any Performance Criteria by any
Participant who is a Covered Employee. The Committee may, in its discretion,
make a cash payment equal to the Fair Market Value of Stock otherwise required
to be issued to a Participant pursuant to a Performance Share Award.

12. Performance Cash Awards. The Committee shall designate the Participants to
whom Performance Cash Awards are to be awarded and determine the amount of the
Award and the terms and conditions of each such Award; provided the Performance
Period will not be less than 12 months and to the extent the Award is designed
to constitute performance-based compensation under Code Section 162(m),
Performance Criteria shall be established within 90 days of the period of
service to which the Performance Criteria relate has elapsed. Each Performance
Cash Award shall entitle the Participant to a payment in cash upon the
attainment of Performance Criteria and other terms and conditions specified by
the Committee. No Award may be paid to a Participant in excess of $5,000,000 for
any single year. If an Award is earned in excess of $5,000,000, the amount of
the Award in excess of this amount shall be deferred in accordance with the date
the Participant ceases to be covered by Code Section 162(m) (or six months after
that date if the Participant ceases to be covered by Code Section 162(m) because
of Participant’s separation from service (as defined in Code Section 409A).

Notwithstanding the satisfaction of any Performance Criteria, the amount to be
paid under a Performance Cash Award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
amount earned under Performance Cash Awards upon satisfaction of any Performance
Criteria by any Participant who is a Covered Employee. The Committee may, in its
discretion, substitute actual Stock for the cash payment otherwise required to
be made to a Participant pursuant to a Performance Cash Award.

 

- 14 -



--------------------------------------------------------------------------------

13. Other Stock or Cash Awards. In addition to the incentives described in
sections 6 through 12 above, the Committee may grant other incentives payable in
cash or in Stock under the Plan as it determines to be in the best interests of
the Corporation and subject to such other terms and conditions as it deems
appropriate; provided an outright grant of Stock will not be made unless it is
offered in exchange for cash compensation that has otherwise already been earned
by the recipient including without limitation awards earned under the
Hanesbrands Inc. Performance-Based Annual Incentive Plan (or any successor
annual incentive plan of the Corporation) or under the Hanesbrands Inc.
Non-Employee Director Deferred Compensation Plan.

14. Change of Control. Except as otherwise determined by the Committee at the
time of grant of an Award, upon a Change of Control, all outstanding Stock
Options and SARs shall become vested and exercisable; all restrictions on
Restricted Stock and RSUs shall lapse; all Performance Criteria shall be deemed
achieved at target levels and all other terms and conditions met; all
Performance Shares shall be delivered; all Performance Cash Awards, DSUs and
RSUs shall be paid out as promptly as practicable; and all other Stock or cash
Awards shall be delivered or paid.

In the event that a payment or delivery of an Award following a Change of
Control would not be a permissible distribution event, as defined in Code
Section 409A(a)(2) or any regulations or other guidance issued thereunder, then
the payment or delivery shall be made on the earlier of: (a) the date of payment
or delivery originally provided for such Award; or (b) the date of termination
of the Participant’s employment or service with the Corporation or six months
after such termination in the case of a “specified employee” (as defined in Code
Section 409A(a)(2)(B)(i)).

15. Adjustment Provisions.

 

  (a) In the event of any change affecting the number, class, market price or
terms of the Stock by reason of share dividend, share split, recapitalization,

 

- 15 -



--------------------------------------------------------------------------------

reorganization, merger, consolidation, spin-off, disaffiliation of a subsidiary,
combination of Stock, exchange of Stock, Stock rights offering, or other similar
event, or any distribution to the holders of Stock other than a regular cash
dividend, the Committee shall equitably substitute or adjust the number or class
of Stock which may be issued under the Plan in the aggregate or to any one
Participant in any calendar year and the number, class, price or terms of shares
of Stock subject to outstanding Awards granted under the Plan.

 

  (b) In the event of any merger, consolidation or reorganization of the
Corporation with or into another corporation which results in the outstanding
Stock of the Corporation being converted into or exchanged for different
securities, cash or other property, or any combination thereof, there shall be
substituted, on an equitable basis, for each share of Stock then subject to an
Award granted under the Plan, the number and kind of shares of stock, other
securities, cash or other property to which holders of Stock will be entitled
pursuant to the transaction.

16. Substitution and Assumption of Awards. The Board or the Committee may
authorize the issuance of Awards under this Plan in connection with the
assumption of, or substitution for, outstanding Awards previously granted to
individuals who become employees of the Corporation or any subsidiary as a
result of any merger, consolidation, acquisition of property or stock, or
reorganization, upon such terms and conditions as the Committee may deem
appropriate. Any substitute Awards granted under the Plan shall not count
against the Stock limitations set forth in section 5 hereto, to the extent
permitted by Section 303A.08 of the Corporate Governance Standards of the New
York Stock Exchange.

17. Nontransferability. Each Award granted under the Plan shall not be
transferable other than by will or the laws of descent and distribution, and
each Stock Option and SAR shall be exercisable during the Participant’s lifetime
only by the Participant or, in the event of disability, by the Participant’s
personal representative. In the event of the death of a Participant, exercise of
any Award or payment with respect to any Award shall be made only by or to the

 

- 16 -



--------------------------------------------------------------------------------

beneficiary, executor or administrator of the estate of the deceased Participant
or the person or persons to whom the deceased Participant’s rights under the
Award shall pass by will or the laws of descent and distribution. Subject to the
approval of the Committee in its sole discretion, Stock Options may be
transferable to charity or to members of the immediate family of the Participant
and to one or more trusts for the benefit of such family members, partnerships
in which such family members are the only partners, or corporations in which
such family members are the only stockholders. Members of the immediate family
means the Participant’s spouse, children, stepchildren, grandchildren, parents,
grandparents, siblings (including half brothers and sisters), and individuals
who are family members by adoption.

18. Taxes. The Corporation shall be entitled to withhold the amount of any tax
attributable to any amounts payable or Stock deliverable under the Plan, after
giving notice to the person entitled to receive such payment or delivery, and
the Corporation may defer making payment or delivery as to any Award, if any
such tax is payable, until indemnified to its satisfaction. A Participant may
pay all or a portion of any withholding limited to the minimum statutory amount
arising in connection with the exercise of a Stock Option or SAR or the receipt
or vesting of Stock hereunder by electing to have the Corporation withhold Stock
having a Fair Market Value equal to the amount required to be withheld.

19. Duration of the Plan. No Award shall be made under the Plan more than ten
years after the date of its adoption by the Board; provided, however, that the
terms and conditions applicable to any Stock Option granted on or before such
date may thereafter be amended or modified by mutual agreement between the
Corporation and the Participant, or such other person as may then have an
interest therein.

20. Amendment and Termination. The Board or the Committee may amend the Plan
from time to time or terminate the Plan at any time. However, unless expressly
provided in an Award or the Plan, no such action shall reduce the amount of any
existing Award or change the terms and conditions thereof without the
Participant’s consent; provided, however, that the Committee may, in its
discretion, substitute SARs which can be settled only in Stock for outstanding
Stock Options, and may require an Award be deferred pursuant to section 6
hereto, without a Participant’s consent; and further provided that the Committee
may amend or

 

- 17 -



--------------------------------------------------------------------------------

terminate an Award to comply with changes in law without a Participant’s
consent. Notwithstanding any provision of the Plan to the contrary, the final
sentence in each of section 7 and section 8 of the Plan (regarding the reissuing
at a relatively reduced price, Stock Options and SARs respectively) shall not be
amended without stockholder approval. Notwithstanding any provision of the Plan
to the contrary, to the extent that Awards under the Plan are subject to the
provisions of Code Section 409A, then the Plan as applied to those amounts shall
be interpreted and administered so that it is consistent with such Code section.

The Corporation shall obtain stockholder approval of any Plan amendment to the
extent necessary to comply with applicable laws, regulations, or stock exchange
rules.

21. Other Provisions.

 

  (a) In the event any Award under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion: (i) modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules
consistent with the purposes of the Plan; and (ii) cause the Corporation to
enter into an agreement with any local subsidiary pursuant to which such
subsidiary will reimburse the Corporation for the cost of such equity
incentives.

 

  (b) Neither the Plan nor any Award shall confer upon a Participant any right
with respect to continuing the Participant’s employment with the Corporation;
nor interfere in any way with the Participant’s right or the Corporation’s right
to terminate such relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between the employee
and the Corporation.

 

- 18 -



--------------------------------------------------------------------------------

  (c) No fractional shares of Stock shall be issued or delivered pursuant to the
Plan or any Award, and the Committee, in its discretion, shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional shares of Stock, or whether such fractional shares or any
rights thereto shall be canceled, terminated, or otherwise eliminated.

 

  (d) In the event any provision of the Plan shall be held to be illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
such illegal or invalid provisions had never been contained in the Plan.

 

  (e) Payments and other benefits received by a Participant under an Award made
pursuant to the Plan generally shall not be deemed a part of a Participant’s
compensation for purposes of determining the Participant’s benefits under any
other employee benefit plans or arrangements provided by the Corporation or a
subsidiary, unless the Committee expressly provides otherwise in writing or
unless expressly provided under such plan. The Committee shall administer,
construe, interpret, and exercise discretion under the Plan and each Award in a
manner that is consistent and in compliance with a reasonable, good faith
interpretation of all applicable laws, and that avoids (to the extent
practicable) the classification of any Award as “deferred compensation” for
purposes of Code Section 409A, as determined by the Committee.

22. Governing Law. The Plan and any actions taken in connection herewith shall
be governed by and construed in accordance with the laws of the state of North
Carolina without regard to any state’s conflict of laws principles. Any legal
action related to this Plan shall be brought only in a federal or state court
located in North Carolina.

23. Stockholder Approval. This Plan shall be effective as of July 2, 2006, as
approved by Sara Lee Corporation as the sole shareholder of the Corporation.

 

- 19 -